BkowN, J\,
dissenting: This action was brought in a justice’s court against the Southern Railway to recover a penalty imposed by the statute for delay in transporting freight over its line from Selma to Burlington. An appeal was taken by the Southern Railway to the Superior Court. That court entered an order making the Atlantic Coast Line a party defendant and directing a summons to issue. The Coast Line appeared and moved to dismiss the proceeding as to it—
1. Because it is not a necessary or proper party.
2. Because the Superior Court had no jurisdiction.
I am of opinion that the motion should, have been allowed on both grounds.
I admit that either or both of the defendants would be liable to plaintiff for a breach of the contract of shipment for damages arising out of unreasonable delay, for the reason that they are connecting carriers as to this shipment, the Coast Line 'having issued a through bill of lading from "Weldon, N. C., on its line to Burlington, N. C., on the Southern Railway.
This is true as to interstate commerce by virtue of the Carmack Amendment, and held by this Court in respect to both kinds of commerce before that amendment, in Rocky Mount Mills v. R. R., 119 N. C., 694. But a penalty stands upon a different footing and does not arise out of any contract between the parties.
A penalty is a sum of money which the law exacts the payment of by way of punishment for doing some act which is prohibited, or omitting to do some act required by law to be done. 30 Oyc., 1335.
Where a penalty is given to a party injured, the amount is not affected by or connected with his actual pecuniary loss. 35 Oyc., 1336.
A penalty may be repealed by law pending a civil action for damages and penalty, and the former will not be affected, although the latter cannot be recovered.
I do not think the Legislature intended (even if it had the power) to make one railroad liable for the penalty incurred by another. That would be in effect to make one corporation suffer for the sins of another that it had no power to prevent.
The one corporation in this cause contracted to become liable for damages to plaintiff for the negligence of the other, but it did not thereby render itself amenable to the punishments inflicted by law upon that other for its violation of the statute.
*453As tbe Coast Line is not liable for tbe statutory penalty incurred by tbe Southern Railway, it is not a necessary or proper party to tbis action, instituted in tbe justice’s court against tbe_ Southern to recover such penalty and nothing else.
The sum demanded of the Coast Line in this action is only $14 and is exclusively within tbe jurisdiction of a justice of the peace. Tbe jurisdiction of the Superior Court is purely derivative, growing out of and confined to the right of appeal, and the General Assembly has no power to make it otherwise. Rhyne v. Pipscomhe, 122 N. C., 650.
Tbe only method, therefore, by which' tbe defendant can be brought into tbe Superior Court in a civil action upon a matter arising on contract, involving an amount less than $200, is by an appeal from a judgment rendered against him in tbe justice’s court.
While there may have been some conflict of opinion as to the powers of the Superior Court when a case reaches that court by appeal from a justice of the peace, tbis Court has in none of its opinions gone further than to say that “On appeals from a justice of the peace the Superior Court may allow amendments such as filling in blanks in the summons, to show, but not to confer jurisdiction.” Baker v. Brem, 126 N. C., 367; McPhail v. Johnson, 115 N. C., 298; Sheldon v. Kivett, 110 N. C., 408; Leathers v. Morris, 101 N. C., 184; Bank v. McArthur, 82 N. C., 107.
In Shell v. West, 130 N. C., 171, tbis Court held, in an opinion by Clark, J., that on an appeal from a justice’s court an amendment in tbe Superior Court making an additional party, which essentially changed tbe nature of tbe action, should not be allowed.
Tbe justice of tbe peace acquired no jurisdiction over tbe Atlantic Coast Line and could acquire none, except in tbe manner specified in the statute. As tbe justice of tbe peace acquired no jurisdiction over tbe Coast Line, tbe Superior Court acquired none by reason of tbe appeal of tbe Southern Railway.
It is said in McLaurin v. McIntyre, 167 N. C., 353, by Justice Allen: “In Boyette v. Vaughan, 85 N. C., 365, tbe Court said, in a unanimous opinion: ‘It is tbe jurisdiction of tbe justice of tbe peace which, on appeal, gives jurisdiction to tbe Superior 'Court, and, of course, if tbe justice bad no jurisdiction, tbe Superior Court could have none.’ And again, in Ijames v. McClamrock, 92 N. C., 365: ‘The jurisdiction of tbe Superior Court in appeals from justices’ courts is entirely derivative. If tbe justice in such cases has no jurisdiction of the action, the Superior Court can derive none by appeal.’ ”
Both of these cases were cited and approved in Robeson v. Hodges, 105 N. C., 49, in an opinion written by tbe present Chief Justice, in which be quotes from tbe first that “It is tbe jurisdiction of tbe justice of tbe peace which, on appeal, gives jurisdiction to tbe Superior Court, *454and, of course, if the justice had no jurisdiction, the Superior Court could have none, and, therefore, by allowing an amendment in the transcript, which enlarges the cause of action beyond the jurisdiction of the justice, it must necessarily oust itself of jurisdiction.” And the same learned judge concurred in the opinion written by Chief J ustice Furches in S. v. Wiseman, 131 N. C., 797, in which it was said: “In cases where bills are found in the Superior Court, its jurisdiction is original. But in cases of appeal from justices of the peace its jurisdiction is derivative, and it has no more or greater jurisdiction than the justice of the peace had; and if the justice had none, the Superior Court had none.”
In a long line of decisions this Court has held that the jurisdiction of the Superior Court in appeals from a justice of the peace is entirely derivative, and if the justice of the peace had no jurisdiction of the action as to the Coast Line the Superior Court can derive none by amen,dment. A large number of these cases are collected in Clark’s Code (3d Ed.), on p. 811.
For these reasons, I am of opinion that the action should be dismissed as to the Atlantic Coats Line.
Mb. Justice WauiceR concurs in this opinion.